JUSTICE MURRAY*, specially concurring: I agree with the majority, but believe it should be clearly pointed out that the 1977 attornment by plaintiff to defendant did not constitute a new agreement between the parties as contended by the defendants. An attornment by a tenant to a new landlord is neither an assignment of the lease or a new agreement. It is merely the recognition by the tenant of a new landlord. Arendt v. Lake View Courts Associates (1977), 51 Ill. App. 3d 564, 366 N.E.2d 1096.   Justice Mejda participated in the oral argument in this case. Justice Murray was substituted, listened to the tape of the argument and read the briefs.